Citation Nr: 1226242	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-22 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1956, and from January 1957 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that continued a disability rating of 20 percent for lumbosacral strain.  

In a May 2011 Board Decision, an evaluation in excess of 20 percent for lumbosacral strain was denied.  The Veteran appealed that decision to the Court of Appeals for Veteran's Claims (CAVC).  In December 2011, the CAVC vacated and remanded the issue of entitlement to a rating in excess of 20 percent for lumbosacral strain back to the Board for additional consideration pursuant to a Joint Motion for Partial Remand (JMR) by the parties.

The Board notes that the issue of entitlement to an increased rating for hearing loss was previously on appeal.  However, that issue was decided by the Board in an August 2011 decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran is seeking to establish a rating in excess of 20 percent for his service-connected lumbosacral strain with arthritis.  An August 1973 rating decision established service connection for lumbosacral strain with arthritis and one inch left leg shortening.  At that time x-ray revealed minimal degenerative arthritis of the lumbar bodies and some narrowing of the intervertebral spaces of L4-5 and L5-S1 as a result of disc absorption.   The Veteran filed this claim for an increased rating in July 2009. 

In December 2011, the issue was remanded by the Court for action in accordance with the JMR.  In particular, the JMR noted the Board's reasons and bases were inadequate in the discussion as to whether separate ratings are warranted for any neurological manifestations of the Veteran's service-connected lumbosacral disability.  

The Veteran's claim for an increased rating was filed in July 2009 and he was afforded a VA examination shortly thereafter.  At the time of his September 2009 examination, the Veteran reported having stiffness and dull pain in his low back, without radiation of pain into the lower extremities.  He stated that he had pain and stiffness every morning, and that the symptoms diminished later in the day.  He did not report having had any incapacitating episodes of low back symptoms over the preceding year.  He indicated that he was able to fish and hunt, and mow his lawn with a self propelled mower he walked behind.  He also reported at that time that he went to the gym three days per week to exercise, stretch and lift light weights.  Physical examination revealed that the Veteran had normal ambulation and did not use any assistive devices.  The range of motion of the Veteran's lumbar spine was to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to each side, and 30 degrees of rotation to each side.  With repetitive motion, he had mild flare-ups of pain at 30 degrees of lateral flexion and rotation. Spine x-rays showed evidence of the surgery, and showed severe narrowing in the disc spaces from T11 to S1.  The examiner's impressions regarding the lumbar spine were past laminectomies, and advanced degenerative disease, without neuropathy or radiculopathy. 

Private medical records submitted following this VA examination indicate potential additional or worsening symptoms related to the Veteran's back disability.  In particular, in July 2010, the Veteran was seen for complaints of left lower extremity radicular pain.  He described the pain as an intermittent burning, and denied weakness, numbness, or paresthesia, and denied bowel and bladder incontinence. The examiner stated he reviewed the report of the May 2010 MRI, which showed spinal stenosis at multiple levels.  Physical examination revealed five out of five motor strength in the lower extremities bilaterally, absent ankle and knee jerks, and intact sensory examination to light touch bilaterally.  The private physician assessed the Veteran's low back disability as lumbar spinal stenosis, lumbar radicular pain, and low back pain.

At the March 2011 Travel Board hearing, the Veteran again reported that his low back was painful every morning, but there was no indication that this pain dissipated throughout the day.  In fact, he stated that he took medication for the pain, and that he worked through the pain, moving his back around to increase flexibility and reduce pain.  He also reported at this time that he did have pain in his legs, worse in the left leg, and that his physician related the leg symptoms to his lower back disorder.  He testified that the left leg bothers him every night when he is in bed and that after sleeping for a while, his left leg starts cramping and wakes him.  He stated that in the preceding year he had not had flare-ups that made him unable to do anything, but that the pain in his legs was worse recently than it was at the time of the 2009 VA examination. 

In light of the indication of a potential worsening of the Veteran's service-connected back disability, and given that he has not been afforded a VA examination since 2009, the Board will remand this case to afford the Veteran a contemporaneous VA examination to determine the severity of his service-connected back disability, to include possible neurological symptoms. 

A review of the claims folder reveals that the Veteran receives private treatment for his service-connected back disability.  There is no indication in the record of any VA outpatient treatment.  The most recent private treatment records are dated in July 2010, more than two years ago.  On remand, the RO/AMC should afford the Veteran the opportunity to submit updated authorizations to obtain records from his private physician(s).  38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran the opportunity to submit fully executed authorizations to obtain updated and complete, but nonduplicative treatment records from his private physician, other than the June 2010 MRI report and July 2010 follow up presently of record.  The Veteran should also be asked to identify any other treatment providers who treated him during the course of this appeal for his back.  If additional treatment providers are identified, the Veteran should be asked to provide fully completed authorization forms for any such records to also be requested.  Once any authorizations are received, the RO/AMC should make reasonable attempts to obtain records from all relevant treatment providers.  Any non-duplicative records obtained, and any negative responses, should be associated with the claims folder.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above development has taken place, the RO/AMC should schedule the Veteran for a VA spine examination to assess the current severity of his service-connected chronic lumbosacral strain with arthritis, to include any related neurological symptomatology.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted, to include range of motion studies (specifying at what degree in motion pain begins) and motor and sensory evaluation.  The examiner is asked to report all relevant findings, to include orthopedic and neurological symptomatology associated with his service-connected lumbosacral spine condition.  As to neurological findings, if a separate neurological examination is deemed necessary, one should be scheduled.  

The examiner also should describe any functional loss pertaining to the service-connected lumbosacral spine condition, due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  If intervertebral disc disease is present and related to the service-connected disability, the examiner should also document, to the extent possible, the frequency and duration of any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

A rationale for all opinions expressed should be provided.

3.  After all of the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



